UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7711


CHARLES A. WILLIAMS,

                Plaintiff - Appellant,

          v.

JOSH CHRISTENSON, Harnett County Sheriff's Office; WILLIAM
COATS, Angier Police Department; ADAM DUNN, Johnston County
Sheriff's Office; JEFFREY CANADY, Johnston County Sheriff's
Office,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:14-ct-03089-F)


Submitted:   February 12, 2015            Decided:   February 19, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles A. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles A. Williams appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint.                       On appeal, we

confine    our    review    to   the    issues    raised     in    the    Appellant’s

brief.      See   4th     Cir.   R.    34(b).     Because      Williams        does   not

challenge    in    his    informal     brief     the   basis      for    the    district

court’s disposition, he has forfeited appellate review of the

court’s    order.        Accordingly,     we    affirm   the      district       court’s

judgment.     We dispense with oral argument because the facts and

legal    contentions       are   adequately      presented     in       the    materials

before    this    court    and   argument      would   not   aid    the       decisional

process.

                                                                                AFFIRMED




                                          2